

 
 

--------------------------------------------------------------------------------

 
Exhibit 10.1

NOTICE OF EXERCISE AND CANCELLATION OF OPTION
 
TO:          Kensington Leasing, Ltd.
 
The undersigned, the holder of the enclosed Option to Purchase Common Stock (the
“Option”), issued pursuant to the Stock Option Agreement, dated April 9, 2010
(“Optionee”), hereby irrevocably elects to exercise the purchase right
represented by the Option and to purchase thereunder 3,998,128 shares (the
“Shares”) of common stock of Kensington Leasing, Ltd. (the “Company”).  The
undersigned hereby applies the indebtedness owed as of the date hereof by the
Company to the undersigned pursuant to that certain promissory note, dated March
31, 2010 (the “Note”) issued by the Company to the undersigned, as payment in
full of the purchase price of such shares being purchased, and the Company
agrees to accept the foregoing payment of the exercise price.  The Company and
the undersigned acknowledge and agree that the amount of principal and accrued
interest outstanding under the Note as of the date hereof is $319,850.21.
 
Furthermore, for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, upon completion of the foregoing option exercise,
the undersigned hereby irrevocably waives and relinquishes all further rights
pursuant to the Option and the Company and the undersigned agree that such
unexercised portion of the Option is hereby cancelled.
 
The Optionee represents and warrants to the Company as follows:
 
1.    Optionee is acquiring the Shares, for Optionee’s own account, for
investment purposes only and not with a view to distribute the Shares in
violation of the Securities Act.
 
2.    Optionee is an “accredited investor” as that term is defined in
Rule 501(a) under Regulation D promulgated pursuant to the Securities Act; if
Optionee was formed for the purpose of making this investment, each equity owner
of Optionee is an “accredited investor.”
 
3.    Optionee is knowledgeable, sophisticated and experienced in making, and is
qualified to make decisions with respect to, investments in securities
presenting an investment decision like that involved in the purchase of the
Shares, including investments in securities issued by the Company and
investments in comparable companies, and has requested, received, reviewed and
considered all information it deemed relevant in making an informed decision to
purchase the Shares.
 
4.    Optionee understands that the issuance and sale of the Shares to Optionee
has not been registered under the Securities Act or under any state securities
laws.  Optionee is familiar with the provisions of the Securities Act and Rule
144 thereunder and understands that the restrictions on transfer of the Shares
may result in Optionee being required to hold the Shares for an indefinite
period of time.
 
5.    Optionee understands that an investment in the Shares involves a high
degree of risk, and Optionee has the financial ability to bear the economic risk
of this investment in the Shares, including a complete loss of such investment.
 
 
 

--------------------------------------------------------------------------------

 
 
6.    Optionee understands that the certificate(s) evidencing the Shares will
contain the following legend (or a substantively similar legend):
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE “SECURITIES ACT”) AND MAY NOT BE TRANSFERRED
OTHER THAN PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT, OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT, THE AVAILABILITY
OF WHICH IS TO BE ESTABLISHED TO THE SATISFACTION OF THE COMPANY.

 
Dated: December 1,
2010                                                          
 
 
/s/ Angelique de Maison                                                         
Angelique de Maison
 
1005 S. Center
Street                                                                  
Redlands, CA
92373                                                                  
(Address)
________________________________
Employer Tax ID Number
ACKNOWLEDGED AND AGREED:
 
Kensington Leasing, Ltd.
 
 
 
By:_/s/ Trisha Malone_______________
Name: Trisha Malone
Its: Chief Financial Officer
 

 


 
 
 

--------------------------------------------------------------------------------

 